516 N.E.2d 1053 (1987)
BERNS CONSTRUCTION CO., INC. and Shumaker Brothers Industries, Inc., Appellants,
v.
Arthur R. MILLER and Ruth E. Miller, Appellees.
No. 73S01-8712-CV-1147.
Supreme Court of Indiana.
December 15, 1987.
Donald D. Levenhagen, Richard R. McDowell, Hill Fulwider McDowell Funk & Matthews, William M. Osborn, Osborn & Hiner, Indianapolis, for appellants.
James H. Young, Young & Young, Indianapolis, Charles T. Bate, Soshnick, Bate & Harrold, Shelbyville, for appellees.

ON PETITION TO TRANSFER
PIVARNIK, Justice.
This cause comes to us on a petition to transfer from the First District Court of Appeals, brought by Appellees (Defendants below), Arthur R. Miller and Ruth E. Miller. Recognizing the issues raised in this cause are of sufficient public importance and finding a diversity among the Districts of the Court of Appeals in the resolution of these issues, we grant transfer.
We summarily affirm Berns Constr. Co. v. Miller (1986), Ind. App., 491 N.E.2d 565. To the extent the holdings in NIPSCO v. Fattore (1985), Ind. App., 486 N.E.2d 633 and Luxurious Swimming Pools, Inc. v. Tepe (1978), 177 Ind. App. 384, 379 N.E.2d 992, are in conflict, we hereby overrule them.
SHEPARD, C.J., and DeBRULER, J., concur.
GIVAN and DICKSON, JJ., dissent without separate opinions.